102 U.S. 161 (____)
SEWARD
v.
CORNEAU.
Supreme Court of United States.

*162 Mr. Edwin T. Merrick and Mr. George W. Race in support of the motion.
Mr. John D. McPherson and Mr. Calderon Carlisle, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The bond in this case is insufficient in form either for the purposes of a supersedeas or an appeal, inasmuch as it contains no security for costs. This, however, does not necessarily avoid the appeal; but we may impose such terms on the appellants for the omission as, under the circumstances, shall seem to be proper. Martin v. Hunter's Lessee, 1 Wheat. 304; Davidson v. Lanier, 4 Wall. 447. The appeal will, therefore, be dismissed, unless the appellants, on or before the first Monday in January next, give bond, with good and sufficient security, in due form of law, to prosecute their appeal to effect, and to answer all damages and costs if they fail to make their plea good; the bond to be in the penal sum of $1,000, and the security taken and approved by the justice of this court assigned to the fifth circuit; and it is
So ordered.